Citation Nr: 1549227	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-23 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969; he died in January 2014, and the appellant is his surviving spouse.  She has been found by the agency of original jurisdiction (AOJ) to be a proper substitute.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran timely appealed the decision, and the Board remanded the issue, most recently in December 2014, for further evidentiary development and adjudication.  In that remand, the Board instructed the AOJ to obtain an addendum VA opinion and then re-adjudicate the claims.  The AOJ obtained the addendum VA opinion in March 2015 and provided the appellant a supplemental statement of the case (SSOC) in May 2015.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  The Veteran did not have a bilateral hearing loss that was related to his military service.

2.  The Veteran did not have tinnitus that was related to his military service.



CONCLUSIONS OF LAW

1.  The Veteran did not have bilateral hearing loss that was the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.385 (2014).

2.  The Veteran did not have tinnitus that was the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished. 

In this respect, through a January 2010 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran was afforded ample opportunity to submit information and/or evidence needed to substantiate the claims. 

The Board also finds that the January 2010 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned January 2010 notice letter.  Further, the January 2010 letter provided the Veteran with notice regarding an award of an effective date and rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The January 2010 notice letter also explained what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims.  The Veteran's service treatment records have been associated with the claims file, as have records of VA treatments he had received since service, and his Social Security Administration disability records.  The appellant has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  Additionally, the Veteran was afforded VA examinations in February 2010 and November 2013, and two addendum opinions were obtained in February 2014 and March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the March 2015 addendum examination obtained in this case is sufficient, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings.  The examiner considered the Veteran's statements and provided a rationale for the findings made, relying on and citing to the records reviewed. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) . 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The appellant contends that the Veteran had bilateral hearing loss and tinnitus for which he should be service connected.  The evidence of record comprises the Veteran's service treatment records (STRs); VA treatment records from November 2009 to June 2011; two VA examinations, one in February 2010 and a second in November 2013, with two addendums to the latter examination in February 2014 and March 2015; and the Veteran's statements.  

The Veteran's STRs indicated that at his entrance medical examination, conducted in August 1967, he underwent audiometric testing (measured in ISO units).  At the time, pure tone thresholds were as follows:


HERTZ


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
-5(10)
-5(5)
-5(5)
N/A
0(5)
LEFT
-5(10)
0(10)
-5(5)
N/A
-5(0)

(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses). 

In his October 1969 separation report of medical history examination, the Veteran responded "No" when asked if he had ever or if he was then experiencing hearing loss, "running ears," or any other ear trouble.  Further, the Veteran scored 15 out of 15 in both ears in a whisper test.  In his own words, the Veteran reported his health to be "excellent" at the time of discharge.  Service treatment records are silent as to any other diagnoses, complaints, or treatments for hearing loss or tinnitus. 

The Veteran's Social Security disability examination in April 2010 shows a diagnosis of hearing loss.  During the examination, the Veteran stated that his hearing problems began in the previous six or seven years.  The Veteran's VA treatment records indicate that he denied any incidents of sudden loss of hearing or tinnitus in November 2009, denied tinnitus in March 2011, and denied any hearing impairments or tinnitus in April 2011.  The records do not indicate any complaints, treatments, or diagnoses of hearing loss or tinnitus.

The Veteran underwent a VA audiological examination in February 2010.  At the time, the Veteran reported that his hearing loss "[had] existed for 7 years" and that it "began following exposure to rifle fire, machine gun fire and mortars.  He also [stated] that he was very close to a tank when it fired."  He described symptoms "of loud ringing in both ears and difficulty understanding" and that he was "not receiving any treatment for his condition."  The Veteran claimed that he had experienced tinnitus, and that "it began in 1968.  It occurred when exposed to tank blast at very close range."  He described the tinnitus as recurrent/intermittent in both ears, at a frequency of two times per month and lasting for two hours.  The Veteran also indicated that he used hearing protection while in service.  Further history revealed that the Veteran was a dairy worker for five years and that he did not use hearing protection during that time.  The examiner conducted a pure tone audiometry and a bone conduction study.



The pure tone audiometry test results were as follow:


Air conduction 

A
B
C
D
E
(B+C+D+E)/4

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz

RIGHT
25
20
25
25
40
27
LEFT
50
60
65
75
85
71


The bone conduction study results were as follow:


Bone conduction 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
30
25
30
30
45
LEFT
65
65
70+
70+
70+

The examiner diagnosed the Veteran with sensorineural hearing loss and intermittent bilateral tinnitus, although she did not provide a medical nexus opinion.

The Veteran underwent a second VA audiological examination in November 2013.  The Veteran claimed he had experienced hearing loss in the left ear and bilateral tinnitus since the 1970s, and that he had a history of noise exposure while in-service and as mill worker.  The examiner conducted pure tone audiometry and speech discrimination tests. 

The results of the pure tone threshold in decibels (air conduction) were as follow:


A
B
C
D
E
F
G
(B-E)

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Avg Hz
RIGHT
10
10
10
20
40
55
70
20
LEFT
60
70
65
75
80
100
105+
73


The results of the speech discrimination score (Maryland CNC word list) were as follow:

RIGHT EAR
96%
LEFT EAR
52%

The examiner diagnosed the Veteran with sensorineural hearing loss in both ears and tinnitus.  The examiner did not provide a medical nexus opinion at the time but provided an addendum opinion in February 2014 that it was less likely than not that the Veteran's hearing loss was caused by or a result of in-service noise exposure based on the STRs, which did not report hearing loss or tinnitus, and the Veteran's statements relating a post-service history of civilian work noise exposure without the use of ear protection.

The Board remanded the claims in December 2014 to obtain another addendum opinion.  In March 2015, the examiner reviewed the Veteran's STRs and noted that the Veteran's audiometric data at the time of enlistment in August 1967 showed that his hearing was well within the normal range, and that he "passed separation exam whisper test dated 10/18/1968 with no mention of hearing loss, tinnitus, or issues regarding his ears, and in his own words he reported his health (including his ears/hearing) as 'excellent.'"  The examiner also noted that the Veteran's lay statements were inconsistent as to the dates of onset for his audiological symptoms.  Based on the Veteran's STRs and his lay statements that he was exposed to loud noises as a mill worker, during which time he did not wear ear protection, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by, or a result of, his in-service noise exposure.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  While the Board finds that the Veteran was diagnosed with bilateral hearing loss and tinnitus, and that he was subjected to in-service noise exposure, the claims for service connection must fail because the evidence weighs against a finding that his hearing loss and tinnitus were caused by or otherwise due to military service.

The evidence does not show diagnoses of hearing loss or tinnitus during service or for many years thereafter.  In fact, the Veteran was not diagnosed with bilateral hearing loss and tinnitus until his VA examination in February 2010.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Next, the Board finds that the Veteran's lay statements regarding onset and continuity of symptomatology are not credible.  In his Social Security disability examination in April 2010, the Veteran stated that his hearing difficulties had begun in the previous six or seven years, or in the early 2000s.  However, during his February 2010 VA examination, he claimed that the hearing loss and tinnitus began while in service after exposure to rifle fire, machine gun fire, mortar fire, and tank fire, although "the condition [had] existed for seven years."  Further, in his November 2013 VA examination, the Veteran stated that his hearing loss began in the 1970s, after his separation from service.  In addition, at the time of discharge, the Veteran reported that his health was "excellent," and specifically denied experiencing hearing loss or tinnitus.  There are no post-service treatment records showing complaints of, or treatments for, hearing loss problems or tinnitus; on the contrary, the VA treatment records show that the Veteran denied having hearing impairments or tinnitus in April 2011, and his February 2010 VA examination confirms that he was not receiving any treatment for his claimed hearing loss and tinnitus.  Consequently, the Board finds that the Veteran's assertions of having developed hearing loss and tinnitus while on active duty that has continued to the present is not credible.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.

Additionally, the March 2015 VA examiner's opinion is persuasive because it evaluated all available medical evidence of record, as well as the Veteran's lay statements, to support a finding that the in-service noise exposure was not related the Veteran's bilateral hearing loss and tinnitus.  The examiner reviewed the Veteran's STRs, as well as VA treatment records after service, and found no evidence of symptoms or complaints of hearing loss or tinnitus either in service or for many years after discharge from service.  Additionally, the examiner noted that the Veteran worked at a mill after his military discharge, and that he had not worn ear protection during his civilian work.  Therefore, the examiner concluded that it was impossible to rule out the long term effects of the Veteran's noise exposure as a mill worker.  The examiner noted inconsistencies in the Veteran's statements about the onset of his audiological symptoms.  Thus, the examiner's medical opinion represents probative evidence against the claims.  

The Board has considered the contentions that the Veteran's bilateral hearing loss and tinnitus disorders are etiologically linked to his time in service.  However, as a layperson without the appropriate medical training and expertise, the Veteran was simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between any hearing loss or tinnitus and service, including any in-service noise exposure.  Jandreau, 492 F.3d at 1377.  Thus, although the Veteran was competent to report symptoms observable to a layperson, such as hearing loss and ringing in his ears, the Board has found these statements to not be credible, as discussed above.  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that the diagnoses of bilateral hearing loss and tinnitus are not etiologically linked to military service.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his bilateral hearing loss and tinnitus have little probative value.

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against these service connection claims.  The Veteran did not have bilateral hearing loss and tinnitus traceable to disease or injury incurred in or aggravated during active military service.  Thus, the claims of service connection for hearing loss and tinnitus must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


